United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                           UNITED STATES COURT OF APPEALS
                                                                                         August 26, 2004
                                    FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                           ____________                                     Clerk
                                           No. 01-11362
                                           ____________


               STATE FARM FIRE & CASUALTY COMPANY; STATE FARM
               LLOYDS,


                                               Plaintiffs-Appellees,

               versus


               JAMES L BLYTHE; ET AL,


                                               Defendants

               JAMES L BLYTHE,

                                               Defendant-Appellant.



                           Appeal from the United States District Court
                               For the Northern District of Texas
                                        3:00-CV-464-D



Before DAVIS, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

       After careful review of the record and considering the briefs of the parties and argument of




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
counsel, we are satisfied that the district court committed no reversible error. We therefore affirm

the judgment of the district court for essentially the reasons stated in its careful Memorandum

Opinion and Order of September 18, 2001.

       AFFIRMED.




                                                -2-